Citation Nr: 0428124	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  04-32-942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

Whether there was clear and unmistakable error (CUE) in the 
June 1989 Board of Veterans' Appeals (Board) decision that 
denied service connection for the cause of the veteran's 
death.

 (The issue of entitlement to an effective date earlier than 
December 23, 1994, for the grant of service connection for 
the cause of the veteran's death is addressed in a separate 
decision).


REPRESENTATION

Moving party represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.  He died in October 1984.  The moving party is 
the veteran's surviving spouse.

In a June 1989 decision the Board denied entitlement to 
service connection for the cause of the veteran's death.  In 
a March 2000 Board decision, the Board found that the June 
1989 Board decision was a final decision, reopened the claim, 
and granted service connection for the cause of the veteran's 
death.  The moving party has challenged the June 1989 
decision, and the March 2000 decision as to the finality of 
the June 1989 decision, on the basis of CUE.  38 U.S.C.A. 
§§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 
(2003); VAOPGPREC 01-98.

The moving party has also appealed an April 2000 rating 
decision of the Providence, Rhode Island Regional Office (RO) 
of the United States Department of Veterans Affairs (VA).  In 
that decision, the RO established December 23, 1994 as the 
effective date for service connection for the cause of the 
veteran' death.  The claim for an earlier effective date is 
addressed in a separate Board decision.


FINDING OF FACT

The June 1989 Board decision denying service connection for 
the cause of the veteran's death did not consider all of the 
evidence then of record, and that failure was outcome 
determinative.


CONCLUSION OF LAW

The June 1989 Board decision denying service connection for 
the cause of the veteran's death was the product of CUE.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 
(West 2002)) addresses the obligations of the United States 
Department of Veteran's Affairs (VA) with regard to assisting 
a claimant in developing evidence relevant to a claim for VA 
benefits.  Regulations implementing the VCAA have also been 
published.  38 C.F.R. § 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003).  The United States Court of Appeals for Veterans 
Claims (Court) has held, however, that the VCAA does not 
apply to CUE cases.  Livesay v. Principi, 15 Vet. App. 165, 
179 (2001).

A decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes CUE, the prior decision 
shall be reversed or revised.  The reversal or revision of a 
Board decision based on the grounds of CUE has the same 
effect as if the decision had been made on the date of the 
prior decision.  38 U.S.C.A. § 7111.

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  
38 C.F.R. § 20.1403(a).

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
38 C.F.R. § 20.1403(b).

To constitute CUE warranting revision of a Board decision, 
there must have been an error in the Board's adjudication of 
the appeal which, had it not been made, would have manifestly 
changed the outcome when it was made. If it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be CUE.  38 C.F.R. § 20.1403(c).

Situations that do not constitute CUE include (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision, (2) VA's failure to fulfill 
the duty to assist, or (3) disagreement as to how the facts 
were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE is 
not present when there is an otherwise correct application of 
a statute or regulation, and, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e).

Factual Background

In a March 1971 rating decision, the RO established service 
connection for a psychiatric disorder, listed in the rating 
decision as anxiety neurosis.  The RO made service connection 
effective from the date of the veteran's separation from 
service in February 1969.

Service connection for mental illness remained in effect for 
the rest of the veteran's life.  In a May 1975 rating 
decision, the RO changed the description of the veteran's 
service connected disorder to "anxiety neurosis with alcohol 
and drug addiction."

The veteran had VA inpatient mental health treatment and VA 
mental health evaluations on many occasions from 1970 
forward.  Treatment summaries repeatedly noted alcohol and 
drug abuse along with anxiety symptoms.  Several records 
reflect the veteran's reports that his substance abuse had 
begun during service in response to experiences during 
service, and had continued in response to nightmares about 
his Vietnam experiences.  

In a May 1975 rating decision, the RO added alcohol and drug 
addiction to the existing description of the veteran's 
service-connection mental disorder, anxiety neurosis.  The 
RO's action followed a January 1975 VA examination, in which 
the examiner diagnosed anxiety reaction, with history of 
gross stress reaction and secondary personality disorder, and 
with alcohol and drug addiction.

Between 1975 and 1983, treatment and examination records 
continued to note both anxiety symptoms and substance abuse.  
Although the veteran had reported on many occasions that he 
had begun drinking heavily during service, during one 
hospitalization in 1982 he reported that he had begun to 
abuse alcohol prior to service.

In March 1983, an adjudication officer at the RO requested a 
VA medical opinion as to whether the veteran's chronic 
pancreatitis was secondary to his service-connected anxiety 
neurosis with alcohol and drug addiction.  In May 1983, the 
VA Chief Benefits Director requested an opinion from the VA 
Chief Medical Director, on the following questions: "Is the 
veteran's alcohol and drug addiction the result of his 
anxiety neurosis or vice versa?," and "Is the veteran's 
pancreatitis secondary to his alcoholism?".

In May 1983, the Director of the VA Mental Health and 
Behavioral Sciences Service (CMD) answered the Chief Benefits 
Director's first question, as follows:

The veteran's alcohol and drug addiction 
are related to his anxiety neurosis in 
that the veteran used alcohol and drugs 
to self-medicate his anxiety symptoms.  
The alcoholism and drug abuse created 
their own symptomatology.  His alcoholism 
and drug addiction were not the result of 
his anxiety neurosis but can be best 
considered an occasional complication of 
an anxiety neurosis.

The opinion was not accompanied by any discussion of the 
facts, findings, or reasons leading to the opinion.

In June 1983, the Director, of VA's Compensation and Pension 
service issued a memorandum in which he wrote that: 

Following review of the evidence in its 
entirety including the above CMD's 
opinion we must conclude that 
establishing service connection for 
alcoholism and drug addiction as 
secondary to anxiety neurosis was clearly 
and unmistakably erroneous.

Accordingly, rating action should be 
taken under 38 C.F.R. 3.105(d) proposing 
severance of service connection for 
alcohol and drug addiction.

In a July 1983 rating decision, the RO proposed to sever 
service connection for alcohol and drug addiction.  The 
veteran appealed that decision to the Board.  In a March 1984 
rating decision, the RO showed alcohol and drug addiction as 
severed from the service-connected condition, with the 
service-connected condition listed as anxiety neurosis.  

During VA hospitalization from July to November 1983, it was 
recorded that the veteran reported a disabling anxiety that 
had lead him to return to drug and alcohol use.  A 
therapist's note in July 1983, noted that the veteran had not 
been handling stress very well, and that his symptoms were 
similar to those that had precipitated his previous 
hospitalization, except that "they have not gone as far as 
drug use."

The veteran died in October 1984.  The Board had not 
addressed the appeal of the July 1983 rating decision.

A state pathologist concluded after an autopsy that the 
causes of the veteran's death were acute and chronic 
alcoholism, and acute hepatitis.  

In March 1986, the moving party, the veteran's widow, filed a 
claim for service connection for the cause of the veteran's 
death.  The RO denied that claim in September 1986.  The 
moving party appealed.  The Board denied the appeal in June 
1989.

In a letter written to the moving party in June 1987, a 
psychologist at a VA alcoholism outpatient clinic wrote about 
the relationship between alcoholism, and the service 
connected psychiatric disability.  The psychologist reported 
that it was during the hospitalization from July to November 
1983 that the staff first recognized the possibility of a 
connection between the veteran's PTSD and alcohol and drug 
abuse.  The psychologist concluded that there was a "strong 
possibility" that the veteran's alcoholism began as self 
treatment for PTSD.

In its June 1989 decision, the Board noted the portion of the 
May 1983 CMD opinion that found the veteran's alcoholism and 
drug addiction were not a result of his anxiety neurosis, but 
could be best considered an occasional complication of an 
anxiety neurosis.  There is no indication that the Board 
considered the portion of the opinion in which it was 
concluded that the veteran's drug and alcohol addiction were 
related to his anxiety neurosis in that the veteran used 
drugs and alcohol to self medicate.  The decision also 
contains no indication that it considered the report of VA 
hospitalization from July to November 1983, although the 
hospitalization was noted as being discussed in the VA 
psychologist's 1987 opinion.

In its discussion the Board noted that it had:

Given careful consideration to the 
assertion that the veteran self-medicated 
with alcohol and/or drugs because of his 
underlying psychopathology.  We 
specifically note that a psychologist who 
treated the veteran for chemical 
dependency suggested in a June 1987 
statement that the veteran had secondary 
alcohol and drug dependence.  However, in 
considering the entire evidence of 
record, the Board finds that the picture 
that emerges is one of a rather classic 
case of primary chronic alcoholism and 
drug addiction that progressed over the 
years and ultimately resulted in death.

In December 1994, the moving party filed a request to reopen 
a claim for service connection for the cause of the veteran's 
death.  The RO denied reopening of the claim in July 1995, 
and the Board denied reopening of the claim in April 1997.  
The appellant appealed to the Court.  In August 1998, the 
Court granted a joint motion of VA and the moving party; the 
Court vacated the April 1997 Board decision, and remanded the 
case for consideration of the impact of new case law on the 
case.

In the March 2000 decision, the Board reopened the claim, and 
granted service connection for the cause of the veteran's 
death.  In an April 2000 rating decision, the RO carried out 
the Board decision and established an effective date of 
December 23, 1994, for the grant.  In March 2001, the moving 
party expressed disagreement with the effective date of the 
grant.

In a statement submitted to the RO in November 2003, the 
appellant's representative asserted, without elaboration, 
that the Board's 1989 decision was the product of CUE.

In a July 2004 statement, the moving party asserted that the 
RO had made a CUE in March 1984, when it severed service 
connection for drug and alcohol addiction.  

In a presentation to the Board in August 2004, the moving 
party's representative argued that the Board's June 1989 
decision was the product of CUE because it upheld the 
severance of service connection, and because the evidence 
substantiated entitlement to service connection for the cause 
of death.

Analysis

Initially, it has been contended that the RO's 1984 decision 
to sever service connection for drug and alcohol abuse was 
the product of CUE.  It has been alleged that the Board's 
June 1989 decision was the product of CUE because it upheld 
the severance.

There is no indication in the June 1989 decision that it 
considered the validity of the March 1984 severance of 
service connection, and there was no reason for the Board to 
have considered the validity of that decision.  At the time 
of the June 1989 decision, regulations provided, as they do 
today, that issues involved in a survivor's claim for death 
benefits would be decided without regard to any prior 
disposition of those issues during the veteran's life-time.  
38 C.F.R. § 19.197 (1989) (now 38 C.F.R. § 20.1106 (2003)).

Accordingly, the claim that there was CUE in the June 1989 
decision because it upheld the March 1984 severance is 
unavailing.

The second claim of CUE in the June 1989 decision is that the 
evidence supported the grant of the benefit.  As noted above, 
mere disagreement as to how the evidence was weighed does not 
raise a valid claim of CUE.  However, CUE will lie when the 
correct evidence was not considered and the failure to 
consider that evidence was outcome determinative. 

The June 1989, decision did not consider the portion of the 
CMD opinion finding that drug and alcohol addiction were 
related to the service connected anxiety neurosis in that the 
veteran used alcohol and drugs to self-medicate his anxiety 
symptoms.  This is contrary to the Board's finding that the 
alcohol addiction was "primary."  

Indeed, all of the medical opinions at the time of the 
Board's decision were in favor of a finding that alcohol 
addiction resulted from the veteran's self medication for his 
psychiatric disability.  Though the CMD opinion was used to 
sever service connection, it contained no findings that the 
alcohol addiction was "primary."  Rather it related the use 
of alcohol to the service-connected psychiatric disability.

The Board's June 1989 decision did not consider all of the 
opinions then of record.  Had it done so, it could only have 
concluded that the veteran's alcohol addiction was the result 
of his self medication for his psychiatric disability, and 
not a primary disability that arose independent of the 
psychiatric disability.  The June 1989 decision implicitly 
recognized that if the veteran were using alcohol to self 
medicate, service connection for that condition would be 
warranted.  The decision also recognized that alcoholism was 
the cause of the veteran's death.  

Thus, had the Board recognized, as all the evidence showed, 
that the veteran's alcoholism resulted from self medication 
for the service-connected psychiatric disability, it could 
only have granted service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 1112 (West 2002) (formerly 
38 U.S.C.A. § 312).

Accordingly, the Board concludes that the June 1989 decision 
denying service connection for the cause of the veteran's 
death was the product of CUE.  



ORDER

CUE having been demonstrated, the motion for reversal or 
revision of the June 1989 decision denying service connection 
for the cause of the veteran's death, is granted; and the 
June 1989 decision is reversed.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



